Co co KD A WH BR BY Bh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, CA Bar #122664 = i i. E D

Federal Defender

MATTHEW LEMKE, D.C. Bar #1023347 Ap

Assistant Federal Defender 0 ~d 2019
2300 Tulare Street, Suite 330 EASTERK US. der

Fresno, CA 93721 ay ISTRICT O4te,
Telephone: (559) 487-5561 a NIA
Fax: (559) 487-5950 "

Attorney for Defendant

CAROLYN ARNBRISTER

IN THE UNITED STATES DISTRICT COURT (

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:19-po-00069-SAB
) . .
Plaintiff, ) STIPULATION TO ALLOW FIXED-SUM
) PAYMENT IN LIEU OF FURTHER
vs. ) APPEARANCE; [PROPOSED] ORDER
)
CAROLYN ARNBRISTER, ) Date: August 1, 2019
) Time: 10:00 a.m. °
Defendant. ) Judge: Hon. Stanley A. Boone
)
)

 

IT IS HEREBY STIPULATED by and between the parties through their respective |
counsel, Assistant United States Attorney Jeffrey Spivak, counsel for the plaintiff, and Assistant
Federal Defender Matthew Lemke, counsel for defendant Carolyn Arnbrister, that Citation No.
6355076 shall be resolved by payment of a fixed-sum in lieu of Ms. Arnbrister’s further
appearance, pursuant to Federal Rule of Criminal Procedure 58(d)(1) and Local Rule Crim. 410.
Specifically, Ms. Arnbrister agrees to pay a $250 fine and $30 processing fee and agrees to make
monthly payments.

f]
if

 

 
 

 

 

 

l Respectfully submitted,
2 MCGREGOR W. SCOTT
3 United States Attorney
4
Date: August 1, 2019 /s/ Jeffrey Spivak
5 JEFFREY SPIVAK
Assistant United States Attorney
6 Attorney for Plaintiff
7
8 HEATHER E. WILLIAMS
Federal Defender
9
!
10 | Date: August 1, 2019 /s/ Matthew Lemke
11 MATTHEW LEMKE
Assistant Federal Defender
12 Attorney for Defendant
13 CAROLYN ARNBRISTER
14
15 DEFENDANT’S CONSENT
16 I have reviewed the stipulation set forth above. I agree to the disposition noted therein
7 and agree to forfeit $250, along with a $30 processing fee, in lieu of a future appearance in this
18 matter. I request that the Court establish a payment plan so that I may pay the forfeiture amount
19 and processing fee over the course of six months.
20
Dated: OG —A J ~_,2019
21
22
23
24
25
26
27
28
Arnbrister, C [1:19-po-00069-SAB]

 

 

Stip, and Proposed Order to Allow Fixed-Sum Payment
2 of 3

 

 
 

Oo om s DW eH & Ww NH —

mo NY Nj NM UN OUuwNDlUDNDlUDNGD ONO RHR ESE EE REO Re OO Se ee eee
o sy ON UO UL BelUhwDDLUNGOUlUCUCreElUDCOUlUlUlCUCCOUOClClCUOeOULmMSlUNO RN OH

 

 

ORDER
IT IS SO ORDERED. Defendant Carolyn Arnbrister is ordered to pay a $250 fine and a
$30 processing fee, for a total financial obligation of $280, in lieu of any future appearance in
Case No, 1:19-po-00069-SAB. The Court grants Ms. Arnbrister’s request for a payment plan,

The Court will separately issue an Order to Pay with payment instructions.

Dated: fhegue | /__,2019 HERE

“STANLEY A. BOONE
United States Magistrate Judge

 
 
  
 

Arnbrister, C [1:19-po-00069-SAB]
Stip. and Proposed Order to Allow Fixed-Sum Payment
3 of 3

 
